

113 S1940 IS: Recruiting Individuals to Drive Our Elders Act of 2014
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1940IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Franken (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide reimbursement under the Medicaid program to individuals and entities that provide voluntary non-emergency medical transportation to Medicaid beneficiaries for expenses related to no-load travel.1.Short
			 titleThis Act may be cited as
			 the Recruiting Individuals to Drive Our Elders Act of 2014 or the RIDE Act of 2014.2.Reimbursement
			 for no-load travel costs incurred by volunteers providing non-emergency medical
			 transportation to Medicaid beneficiaries(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall publish an interim final rule to revise the Medicaid
			 transportation regulations at sections 431.53 and 440.170 of title 42, Code of
			 Federal Regulations, as necessary, to allow a State plan for medical assistance
			 under title XIX of the Social Security Act to provide, at the option of the
			 State, reimbursement for costs attributable to providing no-load volunteer
			 travel services to individuals eligible for medical assistance under the State
			 plan who require transportation to receive non-emergency medical
			 treatment.(b)No-Load
			 volunteer travel serviceFor purposes of subsection (a), the term
			 no-load volunteer travel service means travel services
			 that—(1)are provided by a
			 person who, as determined by a State, local, or tribal government, provides
			 such services on a volunteer basis (referred to in this subsection as a
			 volunteer); and(2)are necessary for
			 the volunteer to—(A)travel from the
			 originating location of the volunteer to the location of an individual who is
			 eligible for medical assistance under the State Medicaid plan and requires
			 transportation to receive non-emergency medical treatment (including, for
			 purposes of an individual who requested transportation to receive non-emergency
			 medical treatment and subsequently refused such transportation or was not
			 present at the requested pick-up location, any travel that is necessary for the
			 volunteer to return to their originating location);(B)for purposes of
			 an individual who has been provided transportation by the volunteer to receive
			 non-emergency medical treatment and is required to remain at the treatment
			 location overnight or for an extended period of time (as determined appropriate
			 by a State, local, or tribal government), return to the originating location of
			 the volunteer and, following the completion of such treatment, travel back to
			 the treatment location; and(C)following any
			 transportation that is necessary to return an individual who has received
			 non-emergency medical treatment to their pick-up location, return to the
			 originating location of the volunteer.